 In the Matter of CALIFORNIA PRUNE AND APRICOT GROWERS ASSOCIATIONandINTERNATIONAL LONGSIIOREDIEN'S AND WAREHOUSEMEN'S UNION,LOCAL 1-6Case No. C-1636.-Decided September 14, 1940Jurisdiction:dried fruit processing and packing industry.Unfair LaborPracticesDiscrimination:discharge, charges of, dismissedAlthough an employee refused to join a labor organization which companyhad assisted in organizing,heldthere was no justification for an inferencethat his discharge two years later was occasioned by his union activity wherecircumstances show reasonable conviction by respondent that be was deficientin his work.Practice and Procedure:complaint dismissedMr. John Paul Jennings,for the Board.Mr. 1V.V. Jaclea,of San Jose,,Calif., andHagar, Crosby c6 Crosby,by Mr.Gerald H. Hagar,of Oakland, Calif.,for the respondent.Gladstein,Grossrzan, Margolis c6 Sawyer,of San Francisco,Calif.,for the I. L. W. U.Mr. RaymondJ. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by International Long-shoremen's and Warehousemen's Union, Local 1-6, herein called theI.L.W. U., the National Labor Relations Board, herein called theBoard, by the Regional Director for the Twentieth Region (San Fran-cisco,California), issued its complaint dated March 6, 1940, againstCalifornia Prune and Apricot Growers Association, San Jose, Cali-fornia, the respondent herein, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6)' and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.The complaint alleged in substance (1) that the respondent,on September 9, 1939,' discharged and thereafter refused to reinstate27 N. L. R: B., No. 45.204 CALIFORNIA PRUNE AND APRICOT GROWERS ASSN.205D. R. Cooper, and since July 1939 refused to reinstate or employ SallyGiotta, because of their membership in and activity on behalf of the1.L. W. U., and (2) that by the foregoing acts, by urging, persuading,and warning its employees to refrain from becoming or remainingmembers of, or from assisting or. participating in, the I. L. W. U., andby other acts, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.Copies of the complaint and notice of hearing were duly served upon-the respondent and upon the I. L. W. U. Thereafter the respondentfiled a written answer to the complaint, dated March 16, 1940, admit-ting the allegations of the complaint pertaining to its business butdenying that it had engaged in the unfair labor practices allegedtherein.Pursuant to notice and notice of postponement, a hearing was heldin San Jose, California, from March 27 through March 29, 1940, beforeHenry J. Kent, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel, partici-pated in the hearing, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues.During the course , of the hearing, the TrialExaminer granted a motion by counsel for the Board to dismiss theallegations of the complaint in so far as it alleged that the respondenthad discriminatorily refused to reinstate or employ Sally Giotta andthat the respondent had urged, persuaded, and warned its employeesto refrain from becoming or remaining members of the I. L. W. U.Atthe close of the hearing, the respondent moved to strike the testimonyof Earl T. Baker, pertaining to alleged assistance granted by therespondent in the, organization of another union in its plant, andfurther moved that the complaint be dismissed for failure of proofto sustain the allegations therein.The Trial Examiner reserved rul-ings on these motions for his Intermediate Report.A motion by coun-sel for the Board to amend the complaint to conform to the proof withrespect to variances in names, dates, and other clerical errors, wasgranted by the Trial Examiner.During the course of the hearingthe Trial Examiner ruled upon other motions and upon objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.The Trial Examiner thereafter filed his Intermediate Report, dated'July 12,1940, copies of which were duly served on the parties, in whichhe found that the respondent had not engaged in unfair labor practiceswithin the meaning of Section 8 (1) and (3) and Section 2,(6) and (7)of the Act, and granted the aforesaid motion of the respondent to .206DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismiss the complaint.The Trial Examiner denied the motion madeby the respondent to strike the testimony of Earl T. Baker.There-after the respondent and the Union filed exceptions to the IntermediateReport.The Union also filed a brief which the Board has considered.The Board has considered the exceptions to the Intermediate Reportand, in so far as they are inconsistent with the findings, conclusions,and order set forth below, finds them to be without merit. .Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a California corporation engaged in the processing,packing, warehousing, sale and distribution of dried fruits and fruitproducts.Its principal office and place of businessis located at SanJose, California, where it operates 5 plants, Nos. 6, 10, 11, 17, and 70.Four other plants of the respondent are located at Campbell,MorganHill, Gilroy, and Hollister, California.During 1938, the respondent processed, packed, and sold approxi-mately 95,000 tons of fruit and fruit products valued at approximately$9,500,000, of which 90 per cent 'i as shipped to points outside the Stateof California.The respondent stipulated that it is engaged in commerce within themeaning of the Act.IT.THE ORGANIZATION INVOLVEDInternational Longshoremen's andWarehousemen's Union, Local1-6, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the respondent.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background of labor relationsIn August 1937, Local 21084, Dried Fruit and Nut Packers Union,affiliated, with the American Federation of Labor, herein called Local21084, organized the respondent's employees, and in 1937' and 1938entered into collective bargaining contracts with the respondent.OnApril 20, 1939, the membership of Local 21084 voted 321 to 128 infavor of affiliating with the I. L. W. U.Thereafter, the I. L. W. U._sought recognition by the respondent as the bargaining representativeof its employees, and on Jime 20, 1939, filed charges with the Boardalleging that the respondent had refused to bargain collectively andthat it had interfered with and assisted in the organization and admin- CALIFORNIA PRUNE AND APRICOT GROWERS ASSN.207istration of Local 21084 with which it was continuing to negotiate.These charges were still pending at the time of the hearing in theinstant case."B. The alleged disc' iinninatory dischargeD. R. Cooper was first employed by the respondent in 1931, quittingthe following year to work elsewhere. _ He returned to San Josein 1934 and was again employed by the respondent at plant No. 6 wherehe worked until his discharge on September 9, 1939. Cooper wasemployed as a maintenance nman, and he and Thomas Whiteman, whowas similarly employed, on the other shift, were responsible for thegeneral maintenance and repair of the plant.While it appears thatWhiteman assumed most of the electrical work, Cooper testified thatthere was no differentiation between Whiteman's duties and his ownin so far as electrical work was concerned, and that-he had beencharged generally by Robert Atkinson, plant superintendent, withthe maintenance and repair of all plant machinery and equipment.Cooper joined Local 21084 when it was first organized in 1937.Hetestified that he did so only because Al Cariega, a fellow employeewho was soliciting memberships in Local 21084, told him that Kluge,assistant general manager of the respondent, wanted all employeesto join, and that if he did not join, he would lose his job.Cooperalso testified that on two occasions after becoming a member of Local21084 he had expressed to Atkinson his belief that Local 21084 wasa "company union."He was among those voting on April 20, 1939,for the affiliation of Local 21084 with the I. L. W. U., and together withother employees signed a petition authorizing the I. L. W. U. to actas their collective bargaining agent.Whiteman also joined the1.L.W. U. and both he and Cooper openly wore union buttons at theplant.They both testified that they saw no other employees wearingbuttons while at work.Atkinson, however, testified that followingthe affiliation of Local 21084 with the I. L. W. U. he saw several_employees wearing union buttons around the plant.Cooper alsotestified that on one occasion while working in, the machine shop hedropped his union button and that as he was picking it up Atkinsonentered and accused him of loafing.On September 5, 1939, Cooper came to work at 2 p. in. and foundWhiteman repairing the magnetic brake on the freight elevator.Whiteman told him that a loose nut from the bottom of the elevatorhad fallen into the magnetic brakq coil and had caused a short cir-IOn August 24, 1940, the Board issued its decision inMatter of Abinante RNolaPack-ing Co , et at.,26 N L. R 13 1288, wherein it found,inter alia,that the respondent,California Prune and Apricot (;rowers Association, had wrongfully assisted-in the organi-zation of Local 21084, but that it had not refused to bargain collectively with theIL W U 208DECISIONSOF NATIONALLABOR RELATIONS BOARDcuit, burning part of the wiring.BeforeWhiteman went off duty,Cooper helped him in 'replacing the repaired coil and adjusting thebrake.Later in the day, the coil again burned out.Cooper reportedto Atkinson that the coil was beyond repair and upon Cooper's advice,Atkinson sent for a service man from the Otis Elevator Company.Upon being told by the Otis service man that the coil could not berepaired, Atkinson ordered_ the installation of a new coil, and theelevatorwas again placed in service that same day. The repairscost the respondent approximately $125.00.Whiteman had repaired the coil on February 21, 1939, and hadthen advised Atkinson to have it replaced.Atkinson, however, told'him to repair it and that he would consult Edwin Barker, plant,in-spector, about purchasing a new one.According to Wjrhiteman, Atkin-son on that occasion blamed him for the condition of the coil.Atkin-son testified that an examination of the elevator on September 5, 1939,revealed that the brake had not been properly oiled and that nuts onthe case housing the magnetic switch were loose. It was also- foundthat a motor bearing was hot from lack of oil, a packing-joint was looseand improperly packed, and the rubber bumpers on the elevator wereso worn as to be unable to function.William Lawry, the Otis serviceman, testified that he had told Atkinson that since Cooper and White-man were not elevator men they should not be held responsible forthe damage.Atkinson testified that he was away from the plant on September.7, and did not definitely decide to discharge Cooper and Whitemanfor their neglect of the elevator until Friday, September 8, after hehad made a- survey of the plant that day and found a number ofother repairs which they had failed to make.When Cooper came towork on September 9, 1939, he found a note from Whiteman on aboard in the machine shop which read, "Well Coop it happened.Willbe over after my tools Monday." Cooper took the note to Atkinsonand asked him what it meant. Atkinson replied that he had dis-,charged Whiteman and stated, "That means you too."Without askingAtkinson why he was discharged, Cooper returned to the shop to gethis tools and then left the plant.Cooper testified that after Lawry, the Otis service man, examinedthe elevator on September 5, 1939, he had overheard him say that therewas very little oil in the case housing the magnetic brake coil.Fol-lowing their discharge, he and Whiteman went to Miller, superintend-ent of the Otis Elevator Company, and protested that they had beendismissed on the basis of the report made by Lawry. According toCooper, Miller told them they were not responsible for the conditionof the elevator, and that although the oil was "a little bit low" it wasnot low enough to cause the damage that had occurred.Cooper ad- CALIFORNIA PRUNE AND APRICOT GROWERS ASSN.209mitted that Miller also told them that the machinery in the elevator'loft needed a general overhauling, but testified that he was "up. thereevery day" and had not discovered any mechanical deficiency.In view of the foregoing facts, we are convinced, as was the TrialExaminer, .that Cooper was not discharged because of his member-ship or activity in the I. L. W. U.While his reluctance in 1937 to joinLocal 21084, which the respondent had assisted in organizing, and hisexpressed belief at that time that it was a "company union," might sup-port an inference that the respondent bore some resentment towardCooper, such an inference is not justified under the circumstances herepresent.There is no showing that Cooper was any more active in theI.L.W. U. than the substantial number of other employees, who hadjoined the I. L. W. U.Moreover, two of the four employees whowere assigned portions of the work formerly done by Cooper andWhiteman were also members of the I. L. W. U. Although we arenot convinced of the merits of the respondent's contention that Cooperand Whiteman were responsible for the damage to the elevator whichoccurred on September 5, 1939, we believe that the respondent's, con-viction that he was deficient in his work motivated his discharge.We find that the respondent has not discriminated in regard tothe hire and tenure of employment of D. R. Cooper, thereby discourag-ing membership in a labor organization.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAw1.The operations of the respondent occur in commerce, within themeaning of Section 2 (6) of the Act.2. International Longshoremen's and Warehousemen's Union, Local1-6, affiliated with the Congress of Industrial Organizations, is a labororganization, within the meaning of Section 2 (5) of the Act.3.The respondent has not discriminated against D. R. Cooper inregard to hire or tenure of employment or terms or conditions ofemployment, within the meaning of Section 8 (3) of the Act.-4.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National Labor Relations Board hereby orders that the com-plaint against the respondent, California Prune and Apricot GrowersAssociation, San Jose, California, be, and it hereby is,dismissed.323428-42-vol. 27-15